DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 4, filed 12/09/2021, with respect to the rejections of claims 12, 14 and 19-21 have been fully considered and are persuasive.  The rejections of claims 12, 14 and 19-21 of 12/09/2021 has been withdrawn. 
Allowable Subject Matter
Claims 12, 14 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20140341255 A1 and US 6272913 B1. 
US 20140341255 A1 discloses a device for measuring a pressure and a temperature of a fluid medium flowing in a duct, comprising: a pressure sensor element; a temperature sensor including a temperature sensor element; a housing including a connecting piece that is insertable into the duct in an insertion direction, wherein: the connecting piece includes an interior chamber, and the interior chamber includes an opening through which the interior chamber may be exposed to the fluid medium; and a carrier substrate, wherein: the pressure sensor element is connected electrically and mechanically to the carrier substrate, the carrier substrate is positioned substantially parallel to the insertion direction, in the interior chamber of the connecting piece, the interior chamber extends along the insertion direction, and the temperature sensor is connected electrically and mechanically to the carrier substrate.
US 6272913 B1 discloses an apparatus for detecting a pressure and a temperature in an intake tube of an internal combustion engine, comprising a temperature sensor, a pressure sensor and an evaluation circuit, the pressure sensor is secured to a carrier for analyzing a measurement result of the pressure sensor with as little strain as possible, the temperature sensor  and the 
The references separately or in combination do not appear to teach at least one passivation of connection points in at least one cutoff trench of the pressure-pipe tube takes place prior to execution of step d). That is, prior to establishing an electrical connection between the contacting element and the at least one sensor element, passivation of the connection points in at least one cutoff trench of the pressure-pipe tube occurs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861